Appeal by a claimant from a decision of the Workmen’s Compensation Board which affirmed a prior decision and finding of a Referee that claimant suffered no further causal disability from a series of accidents between 1935 and 1947. The issues on appeal merely raise medical issues of fact, although appellant claims that the decision appealed from is based on omissions and distortions of the record. The Referee in this case wrote a 15-page decision, analyzing very carefully claimant’s contentions, which was affirmed by the board. As we read the record there was ample evidence to sustain the board’s determination. There is rather strong proof of a medical character that claimant was actually a malingerer, but in any event the most that can be said for claimant’s case is that it presented an issue of fact. Decision unanimously affirmed, without costs. Present — Foster, .P. J., Coon, Gibson, Herlihy and Reynolds, JJ.